Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the market value or the price of the merchandise manufactured by Schumann & Schreider on the invoice covered by the above enumerated appeal for reappraisement, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale and sold to all purchasers in the principal markets of Germany, the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value less the amount added under duress and that there was no higher foreign value.
IT IS FURTHER STIPULATED AND AGREED that this appeal be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis *781for the determination of tbe value of the merchandise here involved, manufactured by Schumann & Schreider, and that such values were the appraised values, less the amount added under duress.
Judgment will be entered accordingly.